                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                         :       CRIMINAL ACTION
                                                 :
                v.                               :
                                                 :
MICHAEL HARRIS                                   :            NO. 18-315-1

                                            ORDER


                AND NOW, this 10th day of July, 2019, upon consideration of Defendant Michael

Harris's Motion for Joinder in Motions filed by Co-defendant Dana Stewart (Doc. No. 215), it is

hereby ORDERED that the Motion is GRANTED.



                                                        BY THE COURT:


                                                         /s/ Gene E.K. Pratter
                                                        GENE E.K. PRATTER
                                                        United States District Judge
